Denial of a new trial after conviction of assault with intent to murder was not error.
                         DECIDED FEBRUARY 7, 1941.
1. A ground of the motion for new trial complains of the court's refusal to declare a mistrial, the motion being based upon remarks made by counsel for the State. The court promptly applied corrective measures, and the refusal to declare a mistrial on account of the remarks, under the facts in this case, will not require a new trial.
2. The excerpt from the charge of the court complained of, when considered in connection with the other parts of the charge, was not erroneous for any reason assigned.
3. The evidence authorized the verdict finding the defendant guilty of assault with intent to murder, and the general grounds are not meritorious.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.